Annual Shareholders Meeting Todays Agenda Introductions Voting upon the matters listed in the Companys 2011 Proxy Statement Presentation by IBC CEO and CFO Question and answer session 2 IndependentBank.com April 26, 2011 Annual Shareholders Meeting IBC Board of Directors Jeffrey A. Bratsburg, Chairman Donna J. Banks, Ph.D. Stephen L. Gulis Jr. Terry L. Haske Robert L. Hetzler Michael M. Magee Jr. James E. McCarty Charles A. Palmer Charles C. Van Loan Note: Clarke B. Maxson retired from the Board of Directors at the end of 2010. 3 IndependentBank.com April 26, 2011 Annual Shareholders Meeting IBC Executive Management Michael M. Magee Jr.  Chief Executive Officer William B. Kessel  President and Chief Operating Officer Robert N. Shuster  EVP/Chief Financial Officer Mark L. Collins  EVP/General Counsel Stefanie M. Kimball  EVP/Chief Lending Officer David C. Reglin  EVP/Retail Banking 4 IndependentBank.com April 26, 2011 Annual Shareholders Meeting 2011 Annual Meeting of Shareholders Secretary for the meeting (Robert Shuster) Inspectors of election (Charles Schadler/David Edwards) Record date: February 28, 2011 Approximate mailing date of Proxy Statement: March 22, 2011 Shares entitled to vote: 7,860,849 Determination of quorum Voting on proposals 5 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Proposal #1 Election of Directors Charles A. Palmer Terry L. Haske Stephen L. Gulis Jr. 6 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Proposal #2 Ratification of Auditors Crowe Horwath LLP has served as IBCs independent registered public accounting firm since 2005 Crowe Horwath was founded in 1942 and is one of the ten largest accounting and consulting firms in the U.S. IBC is served by Crowe Horwaths Grand Rapids, Michigan, and South Bend, Indiana, offices 7 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Proposal #3 Advisory Vote on Executive Compensation The Board has solicited a non-binding advisory vote from our shareholders to approve the compensation of our executives as described in our proxy materials. 8 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Proposal #4 Amend Long-term Incentive Plan Our shareholders are being asked to approve an amendment to the Companys Long -term Incentive Plan to: Extend the Plan for an additional 10 years; and Make an additional 750,000 shares of our common stock available for issuance under the Plan 9 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Proposal #5 Authorize Additional Shares Under an Equity Line Facility Our shareholders are being asked to approve a proposal to authorize the Company to sell 2,500,000 additional shares under an equity line facility. Equity line facility of up to $15 million was established in July 2010 with Dutchess Opportunity Fund, II, LP This facility provides a contingent source of liquidity for the holding company that is particularly important since Independent Bank cannot currently pay dividends to the parent company 10 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Management Transition Plan On February 15, 2011, the Company publicly announced a management transition plan. Brad Kessel appointed as President and Chief Operating Officer effective April 1, 2011, and adding Chief Executive Officer role on January 1, 2013 Michael M. Magee Jr. remains as Chief Executive Officer until his retirement at the end of 2012 Michael M. Magee Jr. becomes Chairman of the Board effective April 27, 2011 Jim McCarty becomes Lead Director effective April 27, 2011 11 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Safe Harbor Statement This presentation may contain certain forward-looking statements within the meaning of the Private Securities Reform Act of 1995. Forward- looking statements include expressions such as expects, intends, believes and should which are statements of belief as to expected outcomes of future events. Actual results could materially differ from those contained in, or implied by such statements. Independent Bank Corporation undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this presentation. 13 IndependentBank.com April 26, 2011 Annual Shareholders Meeting 2010 Summary  Our Focus on Asset Quality, Core Deposit Growth and Capital Substantial improvement in asset quality metrics Continued progress in restructuring the balance sheet and reducing higher risk loans Core deposit growth with focus on building relationships Emphasis on enhancing franchise value with investment in: Staff training (online learning management and live meeting technology) Security technology and fraud prevention Treasury management services Social media marketing Significant reduction in net loss Achieved several goals in our Capital Plan 14 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Improvement in Asset Quality Improving asset quality is our number one priority Reduced non-performing loans by nearly 40% in 2010 Loan net charge-offs reduced by nearly 25% in 2010 Reduced loan delinquency rates at year-end 2010 Participating in programs, such as MSHDAs Hardest Hit, to assist homeowners and help them avoid foreclosure 15 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Core Deposits* Core deposits have grown by $94 million or 5% since the end of 2008 Checking, savings and money market accounts have grown by 19% since 2008 For two consecutive years, we have earned a perfect five Power Circle  Rating for customer service in J.D. Power and Associates Retail Banking Satisfaction Survey Company wide focus on our service mission to: Impress every customer every day, every time *Excludes brokered certificates of deposit. 16 IndependentBank.com April 26, 2011 Annual Shareholders Meeting J.D. Power and Associates 2011 U.S. Retail Banking Satisfaction Study SM The publisher of this graph is J.D. Power and Associates and the source is J.D. Power and Associates 2011 U.S. Retail Banking Satisfaction Study SM . Rankings are based on numerical scores, and not necessarily on statistical significance. JDPower.com Power Circle Ratings TM are derived from consumer ratings in J.D. Power studies. 17 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Bank Regulatory Capital Ratios 18 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Capital Plan Update Major accomplishments in 2010: April 2010  completed an exchange agreement with U.S. Treasury to exchange 72,000 shares of Series A preferred stock and $2.4 million of accrued and unpaid dividends into 74,426 shares of Series B cumulative mandatorily convertible preferred stock June 2010  completed an exchange of $41.4 million of trust preferred securities and $2.3 million of accrued and unpaid interest into 5.1 million shares of common stock July 2010  established $15 million equity line facility as a contingent source of liquidity at parent holding company Goals for 2011: Revise terms for early conversion of Series B preferred stock to allow for a smaller common equity offering Size of common equity offering will be designed to preserve the Companys $66 million net deferred tax asset 19 IndependentBank.com April 26, 2011 Annual Shareholders Meeting Michigan Economy Showing signs of stabilization as we moved though 2010 Unemployment rate has fallen to 10.4% in February 2011 vs. 13.5% a year earlier and vs. a peak of 14.5% in December 2009 As of February 2011, 3.9 million people were employed in Michigan, which is an increase of 71,000 jobs since February 2010 Rebound in manufacturing Housing affordability measures in several Michigan markets among the best in the country Stability of housing prices and level of foreclosures remains a challenge 20 IndependentBank.com April 26, 2011 Annual Shareholders Meeting 2011  Our Commitment to Future Profitability Although we expect to incur a net loss in 2011 (primarily reflecting still elevated credit related costs), we also expect to see continued improvement in asset quality Expect the Bank to remain well
